Citation Nr: 1713725	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  13-28 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C.

3.  Entitlement to service connection for hepatitis C. 

4.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C. 

5.  Entitlement to service connection for a back disability. 

6.  Entitlement to service connection for residuals of pneumonia. 



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and L.B.


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1972 to May 1975. 

This case comes before the Board of Veterans' Appeals (the Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a Travel Board hearing at the RO in November 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection a back disability, residuals of pneumonia, hepatitis C, and cirrhosis of the liver are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In June 1993, the RO issued a rating decision denying entitlement to service connection for hepatitis C.  The rating decision was not appealed and new and material evidence was not received during the one-year appeal-period following that decision. 

2.  In May 2005, the RO issued a rating decision denying entitlement to service connection for hepatitis C and cirrhosis of the liver.  The rating decision was not appealed and new and material evidence was not received during the one-year appeal-period following that decision. 

3.  The evidence received since May 2005 rating decision regarding the Veteran's hepatitis C and cirrhosis of the liver is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for hepatitis C and cirrhosis of the liver.


CONCLUSION OF LAW

1.  The June 1993 rating decision denying service connection for a hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

2.  The May 2005 rating decision denying service connection for a hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

3.  New and material evidence has been received, thus, the claim of entitlement to service connection for hepatitis C is reopened.  38 U.S.C.A. §§ 5108,  7105(c) (West 2014); 38 C.F.R. § 3.156, (2016).

4.  New and material evidence has been received, thus, the claim of entitlement to service connection for cirrhosis of the liver is reopened.  38 U.S.C.A. §§ 5108,  7105(c) (West 2014); 38 C.F.R. § 3.156, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims of entitlement to service connection for a hepatitis C and cirrhosis of the liver.  Thus, any errors in complying with the notice or assistance requirements with respect to those matters are moot.

Petition to Reopen

In July 1992, VA received the Veteran's original claim for entitlement for service connection for hepatitis C.  The claim was denied in June 1993 because the evidence did not show an in-service incurrence or event related to Veteran diagnosis of hepatitis C.  The RO reviewed the Veteran's service treatment records (STRs), private treatment records, and his statements regarding the onset of hepatitis C six months after he was discharged from active service.  The Veteran did not file a notice of disagreement (NOD) or submit new and material evidence within the one-year appeal period following that decision.  He also did not assert there was clear and unmistakable error in the rating decision.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

In January 2005, the Veteran filed a petition to reopen his claim for service connection for hepatitis C and for entitlement to service connection for cirrhosis of the liver secondary to hepatitis C.  The claim to reopen was denied because the Veteran did not present new and material evidence.  The claim for cirrhosis of the liver was denied because the Veteran was not service connected for hepatitis C.  The RO reviewed the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and his statements regarding the onset of hepatitis C six months after he was discharged from active service.  The Veteran did not file a NOD or submit new and material evidence within the one-year appeal period following that decision.  He also did not assert there was clear and unmistakable error in the rating decision.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

In April 2010, the Veteran filed a claim to reopen the issues of entitlement to service connection for hepatitis C and for cirrhosis of the liver.  A November 2010 rating decision denied reopening the claims, because new and material evidence to the claims had not been received.  The Veteran filed a notice of disagreement (NOD) in December 2010.  VA issued a Statement of the Case (SOC) in August 2013.  The Veteran perfected an appeal to the Board in the same month.  

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the May 2005 rating decision, the Veteran provided a medical opinion from a treating physician stating that incubation period for hepatitis C is from two weeks to six months, and considering the Veteran's treatment records and his diagnosis of hepatitis C within six months of his discharge from active service, it was at least as likely as not that his hepatitis C was incurred during active service.  The Veteran also testified at a November 2016 Travel Board hearing regarding his diagnosis and the relation between his cirrhosis of the liver and his hepatitis C.  This evidence is new because it was not received before nor considered in the May 2005 rating decision.  Additionally, it is material because it contributes to a more complete picture of the circumstances surrounding the origin and effects of the Veteran's hepatitis C and cirrhosis of the liver.  

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for hepatitis C and cirrhosis of the liver is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  To that extent only, the claim is granted.  The merits of the claim for service connection for hepatitis C and cirrhosis of the liver require additional development and are discussed in the remand portion of this decision. 


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for hepatitis C is warranted. 

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C is warranted. 


REMAND

Review of the record indicates there are relevant records that remain outstanding.  Specifically, the Veteran has testified that he has received treatment by the VA since 1975 beginning in Providence, Rhode Island, and then continuing at the Bay Pines VA facility from 1981 forward.  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

VA has not obtained records from Providence, Rhode Island, or records from the Bay Pines facility from 1985 to 1995 and from November 2010 forward.  The Veteran has indicated that these records related to treatment for his back disability, residuals of his pneumonia, hepatitis C, and cirrhosis of the liver.  Therefore these records are relevant, and a remand is necessary to obtain these records.   

Additionally, the Veteran has not been afforded a VA examination for his hepatitis C or his cirrhosis of the liver.  VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  

With regard to the Veteran's hepatitis C, he has had a diagnosis of and been treated for hepatitis C during the pendency of his appeal.  He states that his hepatitis C was incurred in service; however, there is no evidence of his hepatitis C manifesting during service.  Nevertheless, the Veteran's physician, Dr. D.L. has opined that it is at least as likely as not that the Veteran's hepatitis C was incurred during service based on the diagnosis date.  Dr. D.L. supported this opinion with a statement that the incubation period for hepatitis C can be up to six months and the Veteran was diagnosed with hepatitis C around five months after he was discharged from active duty.  Although, this statement is sufficient to demonstrate that the Veteran's hepatitis C may have been incurred in service, it is not sufficient for the Board to decide the claim.

In particular, Dr. D.L.'s opinion does not discuss the Veteran's risk-factors for hepatitis C before and after the Veteran's active service.  The Veteran's treatment records from November and December 1975 indicate the Veteran had had been diagnosed with gonorrhea six weeks prior to the diagnosis of hepatitis C.  Further, the Veteran's March 1992 treatment records indicate the Veteran' reported that at the time of his 1975 diagnosis of hepatitis C he has been an intravenous drug user.  Both the Veteran's high-risk sexual activity and his intravenous drug use are risk factors for hepatitis C that occurred after discharge from active service that Dr. D.L. did not discuss in his opinion.  Therefore, his opinion is inadequate for adjudicatory purposes, and the claim must be remanded to obtain a VA examination regarding the etiology of the Veteran's hepatitis C.

With regard to the Veteran's cirrhosis of the liver, he has been diagnosed and treated for the condition during the pendency of the appeal.  He has stated that his cirrhosis of the liver is caused by his hepatitis C.  As discussed above, there is insufficient medical evidence to decide if the Veteran's hepatitis C is service-connected.  However, as the claim is being remanded for an examination and opinion with regard to hepatitis C, the examiner should also render an opinion with regard to the etiology of the Veteran's cirrhosis of the liver and whether it is related to the Veteran service or his hepatitis C.  

Finally, the Board notes the Veteran was been afforded VA examinations in November 2010 for his claims of service connection for a back disability and for residuals of pneumonia.  If VA obtains and associates new records with the Veteran's claims file pertinent to either the claimed back disability and/or the claimed residuals of pneumonia, addendum opinions relating to the Veteran's claims for a back disability and residuals of pneumonia should be obtained that discuss the additional evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide names, addresses and approximate dates of treatment of all private medical care providers who have treated him for his hepatitis C, cirrhosis of the liver, back disability, or residuals of pneumonia.  

The Veteran should be provided the appropriate releases for VA to obtain any identified sources of treatment.  

Thereafter, the AOJ should attempt to obtain outstanding records from any identified sources for which the Veteran has provided appropriate signed releases.  Any records obtained should be associated with the claims file. 

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  Obtain any outstanding VA treatment records of the Veteran, including those from Providence, Rhode Island from 1975 to 1985 and from Bay Pines, Florida, from 1985 to 1998 and from November 2010 forward, and associate them with the claims file.

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

3.  After the above development has taken place, including any necessary determination that records cannot be obtained, forward the Veteran's claims file to an appropriate examiner for an examination to address the current nature and etiology of his hepatitis C and cirrhosis of the liver. 

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hepatitis C is related to an event, disease or injury during active service.  

In providing this opinion, the examiner is requested to discuss the Veteran's risk-factors for hepatitis C, both in-service and post-service, that may have contributed to the Veteran's contraction of hepatitis C. 

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's cirrhosis of the liver is related to an event, disease or injury during active service.  

c.  If the examiner opines the Veteran's hepatitis C is related to his active service, then whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's cirrhosis of the liver is due to or caused by the Veteran's hepatitis C.  

d.  If the examiner opines the Veteran's hepatitis C is related to his active service, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's cirrhosis of the liver is aggravated (chronically worsened) by his hepatitis C.  

The examiner should address all relevant evidence in the record pertaining to the etiology of the Veteran's hepatitis C and cirrhosis of the liver, including the Veteran's Service Treatment Records, November and December 1975 treatment records, March 1992 treatment records, and the opinion of Dr. D.L. in December 2016.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  If and only if additional pertinent evidence regarding the claimed back disability is added to the claims file, forward the Veteran's claims file to the November 2010 VA examiner, or an appropriate substitute, for an addendum opinion on the nature and etiology of the Veteran's back disability 

Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

The examiner shall affirmatively note that the claims file, including any new development in the file, has been reviewed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is related to an event, disease or injury during active service.  

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is due to or caused by any service-connected disabilities.  

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's the back disability is aggravated (chronically worsened) by any service-connected disabilities.    

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  If and only if additional pertinent evidence regarding the claimed residuals of pneumonia is added to the claims file, forward the Veteran's claims file to the November 2010 VA examiner, or an appropriate substitute, for an addendum opinion on the nature and etiology of the Veteran's residuals of pneumonia.  

Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

The examiner shall affirmatively note that the claims file, including any new development in the file, has been reviewed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's residuals of pneumonia are related to an event, disease or injury during active service.  

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's residuals of pneumonia are due to or caused by any service-connected disabilities.  

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's residuals of pneumonia are aggravated (chronically worsened) by any service-connected disabilities.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


